               Case 3:21-cv-02201-JCS Document 11 Filed 06/30/21 Page 1 of 2




 1 DAVID A. HUBBERT
   Acting Assistant Attorney General
 2
   AMY MATCHISON (CA Bar No. 217022)
 3 Trial Attorney
   United States Department of Justice, Tax Division
 4 P.O. Box 683, Ben Franklin Station

 5 Washington, D.C. 20044
   Telephone: (202) 307-6422
 6 Fax:           (202) 307-0054
   Email: Amy.T.Matchison@usdoj.gov
 7        Western.Taxcivil@usdoj.gov

 8 Attorneys for United States of America

 9                               UNITED STATES DISTRICT COURT FOR THE
                                   NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11
   IN THE MATTER OF THE TAX                         )
12 LIABILITIES OF:                                  ) Civil Number: 3:21-cv-02201-JCS
                                                    )
13   JOHN DOES, United States person(s), who )
     directly or indirectly had authority over any ) STATUS REPORT
14   combination of accounts held with Payward )
     Ventures Inc., d/b/a Kraken or Kraken.com, or )
15   its predecessors, subsidiaries, divisions, or  )
     affiliates (collectively, “Kraken”), with at   )
16   least the equivalent of $20,000 in value of    )
     transactions (regardless of type) in           )
17   cryptocurrency in any one year, for the period )
18   January 1, 2016 through December 31, 2020. )

19           The United States reports that after this Court granted it leave to serve a narrowed Internal

20 Revenue Service “John Doe” summons upon Payward Ventures, Inc. and Subsidiaries (Docket No. 9)

21 that summons was issued on May 11, 2021, and served that same day. Because this is an ex parte

22 proceeding and the pleadings filed will not be served upon any person or entity and no other filings are

23 permitted from other persons or entities, no further relief is sought from the Court and the case can be

24 closed.

25

26

27


     Status Report
     Case No. 3:21-cv-02201-JCS                       1
                                                                                                             13995683.1
             Case 3:21-cv-02201-JCS Document 11 Filed 06/30/21 Page 2 of 2




 1         Dated this 30th day of June, 2021.
                                                    DAVID A. HUBBERT
 2                                                  Acting Assistant Attorney General
 3
                                                    /s/ Amy Matchison
 4                                                  AMY MATCHISON
                                                    Trial Attorney, Tax Division
 5                                                  U.S. Department of Justice
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     Status Report
     Case No. 3:21-cv-02201-JCS                 2
                                                                                        13995683.1
